UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: September 5,2013 Date of Earliest Event Reported: September 5, 2013 VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 001-11476 94-3439569 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1331 Gemini Street Suite 250 Houston, Texas 77058 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(866) 660-8156 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On September 5, 2013, Vertex Energy, Inc. (the “Company”) issued a press release disclosing the fact that it has completed the largest diesel project in the Company's history and that the project will have a beneficial impact on the Company’s third quarter 2013 results.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. The information contained in this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 7.01 Regulation FD Disclosure The press release described in Item 2.02 above and attached hereto as Exhibit 99.1, included estimated revenue and net income projections for the Company’s quarter ending September 30, 2013. The information responsive to Item7.01 of this Form 8-K and Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section18 of the Exchange Act or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. The furnishing of this Report is not intended to constitute a determination by the Company that the information is material or that the dissemination of the information is required by Regulation FD. Item 9.01Financial Statements And Exhibits. Exhibit No. Description 99.1* Press Release of Vertex Energy, Inc., dated September 5, 2013 * Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. VERTEX ENERGY, INC. Date: September 5, 2013 By:/s/ Chris Carlson Chris Carlson Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1* Press Release of Vertex Energy, Inc., dated September 5, 2013 * Furnished herewith.
